--------------------------------------------------------------------------------

Exhibit 10.3
 
CAPSTEAD MORTGAGE CORPORATION
 
PERFORMANCE UNIT AGREEMENT
FOR EMPLOYEES


THIS PERFORMANCE UNIT AGREEMENT (this “Agreement”) made and entered into as of
the 18th day of December, 2013, effective as of the date hereof (hereinafter
called the “Award Date”), by and between Capstead Mortgage Corporation, a
Maryland corporation (“Capstead” or the “Company”), and « Name» (the “Grantee”).
 
WHEREAS, the compensation committee of Capstead’s board of directors (the
“Committee”) believes employees of the Company should have an ongoing stake in
the long-term success of the Company, and
 
WHEREAS, the Committee believes that providing a long-term equity-based award
appropriately linked to the Company’s performance over a multiple year period
will better align the employees’ long-term interests with those of our
stockholders.
 
THEREFORE, the Committee has awarded to the Grantee a performance unit award
conditioned upon the execution by the Company and the Grantee of this
Performance Unit Agreement that contains certain performance criteria set forth
herein. In consideration of the mutual promise(s) and covenant(s) contained
herein, the parties hereby agree as follows:
 
SECTION 1.         GRANT.
 
1.1            Grant and Acceptance.  Pursuant to the December 18, 2013
authorization to grant performance units to current executive officers, the
Company does hereby grant and transfer to the Grantee, for no cash consideration
from the Grantee, and the Grantee does hereby accept from the Company, an
aggregate of «Target» performance units (the “Performance Units”), which are
convertible into shares of Common Stock, $0.01 par value per share, of the
Company (the “Common Stock”) according to the terms and conditions and subject
to the restrictions, forfeiture risks and other terms and conditions hereinafter
set forth.
 
1.2            Effect of Plan.  The Performance Units shall constitute a
Performance Award, as defined in the Company’s Amended and Restated 2004
Flexible Long-Term Incentive Plan (the “Plan”).  This Agreement is expressly
subject to the terms and provisions of the Plan and in the event there is a
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall control.  All undefined capitalized terms used herein shall have the
meanings assigned in the Plan.  The Award is subject to all laws, approvals,
requirements and regulations of any governmental authority which may be
applicable thereto.
1

--------------------------------------------------------------------------------

SECTION 2.         CONVERSION RIGHTS; DIVIDENDS.  Provided the Performance
Criteria are satisfied, each Performance Unit is automatically convertible into
Common Stock following the end of the Performance Period, but no later than
March 15, 2017, with the conversion factor determined formulaically based on the
stated performance criteria, as set forth in the 2004 Flexible Long-Term
Incentive Plan Long-Term Award Criteria attached hereto as Exhibit A (the
“Long-Term Award Criteria”).  The Grantee, for the duration of this Agreement
shall not be entitled to vote or receive dividends or any other distributions
declared on the Common Stock into which the Performance Units are ultimately
convertible.  From the date of grant through the end of the Performance Period,
the Company shall accrue dividends and any other distributions declared with
respect to its Common Stock, initially as if each Performance Unit were entitled
to the same dividend as a single share of Common Stock.  The Company shall have
discretion to accrue additional or lesser amounts if management has a reasonable
basis to believe that the conversion ratio will result in automatic conversion
into Common Stock on something other than a one-to-one basis (based on the
actual performance criteria during the Performance Period).  To the extent the
Performance Units are ultimately convertible into Common Stock, the Grantee
shall be entitled to receive all dividends and any other distributions declared
from the date of grant with respect to the shares Common Stock into which the
Performance Units are ultimately converted, as if such Common Stock had been
issued on the date of grant (provided, however, that nothing contained herein
shall cause the Company to declare any such dividends or to make any such
distributions).  If Performance Units are forfeited pursuant to Section 3.3, 3.4
or 3.5, Grantee is not entitled to receive any such amounts representing accrued
dividends or distributions.
 
SECTION 3.         PERFORMANCE CRITERIA, PERFORMANCE PERIOD AND VESTING.
 
3.1            Performance Criteria.  The “Performance Criteria” with respect to
the Performance Units shall be comprised of the performance metrics, and each
performance metric shall be weighted, as described in the Long-Term Award
Criteria.  Based on the “Payout Factors” and weighting described in the
Long-Term Award Criteria, the Performance Units could expire without converting
into any shares of Common Stock or could be convertible into as many as 200% of
the number of Performance Units granted to each Grantee.
 
3.2            Performance Period.  Performance shall be measured for a single
three-year period beginning January 1, 2014 and ending December 31, 2016.
 
3.3            Conversion Date.
 
(a)            Pursuant to the Plan, after the end of the Performance Period,
the Committee shall determine whether, and to what degree, the Performance
Criteria were satisfied. If any of the Performance Criteria were satisfied at or
above the “Minimum” level (as described in the Long-Term Award Criteria) with
respect to the Performance Period, the Committee shall establish a “Conversion
Date” with respect to such Performance Period.  The determination by the
Committee as to the satisfaction of the Performance Criteria with respect to the
Performance Period shall be deemed to be final.
 
(b)            Provided the Grantee remains continuously employed by the Company
throughout the Performance Period and some or all of the Performance Criteria
for the Performance Period have been satisfied and acknowledged by the Committee
at or above the “Minimum” level, then on the Conversion Date, the Performance
Units shall automatically convert into the number of shares of Common Stock
calculated consistent with the Payout Factors shown on the Long-Term Award
Criteria.
 
(c)            Except as otherwise provided in Sections 3.4, 3.5 and 3.6 below,
no Performance Units shall become convertible after:
2

--------------------------------------------------------------------------------

(i)            termination of Grantee’s employment with the Company or any
Affiliate for any reason other than death (including termination by reason of
voluntary or involuntary discharge, Disability or Retirement) in which case the
Grantee shall, at the time of termination, forfeit all right, title and interest
in and to any Performance Units and the Common Stock into which such Performance
Units may have been convertible following the Performance Period; or
 
(ii)          a Grantee working full-time at the Award Date reduces his/her
scheduled hours worked per week below a standard 40-hour work week, in which
case the Grantee shall, at the time of such reduction and subject to
management’s discretion, forfeit all right, title and interest in and to any
Performance Units and the Common Stock into which such Performance Units may
have been convertible following the Performance Period; or
 
(iii)         a Grantee working part-time at the Award Date reduces his/her
scheduled hours worked per week below a standard 20-hour work week, in which
case the Grantee shall, at the time of such reduction and subject to
management’s discretion, forfeit all right, title and interest in and to any
Performance Units and the Common Stock into which such Performance Units may
have been convertible following the Performance Period.
 
3.4            Effect of Grantee’s Death.  If the Grantee ceases to be an
employee of the Company or any Affiliate by reason of death prior to the end of
a Performance Period, the personal representatives, heirs, legatees or
distributees of the Grantee, as appropriate, shall be entitled to the
Performance Units, which shall be convertible into the same number of shares of
Common Stock that would have otherwise been applicable for the Performance
Period multiplied by a fraction, the numerator of which is the number of years
during the related Performance Period in which the Grantee was alive and
employed by the Company for any portion of such year and the denominator of
which is three.  Such beneficiary shall have no further rights under this
Agreement.
 
3.5            Effect of Dissolution or Liquidation.  In the event of the
dissolution or liquidation of the Company, any and all outstanding Performance
Units that have not become convertible into shares of Common Stock shall
automatically be forfeited.
 
3.6            Effect of Change of Control.  If there is a Change in Control (as
defined in the Plan) during the Performance Period, the Grantee’s employment is
terminated at any time within 24 months of the Change of Control and such
termination is by the Company without Cause or by the Grantee with Good Reason,
all performance goals with respect to the Performance Units shall be deemed to
have been met at the Targeted Amount set forth in the Long-Term Award Criteria
for the entire Performance Period under the terms of the Long-Term Award
Criteria and the Performance Period shall immediately end.  In such an event,
the Conversion Date shall be the date of the occurrence of the Change in
Control.  For purposes of this Agreement, “Good Reason” shall include (i) a
reduction in Grantee’s base salary; (ii) a material diminution in Grantee’s
duties and job responsibilities; or (iii) a relocation of Grantee’s primary
place of work as of the date of this Agreement to a location that requires
Grantee to travel from his or her primary residence to such new location an
additional 50 or more miles each way.
3

--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” means:
 
(i)             gross negligence in the performance of Grantee’s duties and
responsibilities, which negligence results in material harm to the business,
interests or reputation of the Company;
 
(ii)            a violation of any material Company policy, including, without
limitation, the theft, embezzlement or misappropriation or material misuse of
any Company funds or property;
 
(iii)            any criminal or civil conviction for a crime involving moral
turpitude;
 
(iv)            willful and continued failure by Grantee to perform his or her
duties and responsibilities; or
 
(v)            any misconduct that, in the Company’s good faith determination,
is materially harmful to the business, interests or reputation of the Company.
 
3.7            Effect of Forfeiture.  Any Performance Units forfeited pursuant
to Section 3.3, 3.4 and 3.5 shall revert to the Company.
 
SECTION 4.         FORM OF PERFORMANCE UNITS.  The Performance Units shall not
be certificated.  On the Conversion Date, the Company shall cause its Transfer
Agent to record Grantee’s ownership of the Common Stock of the Company (into
which the Performance Units are converted) in unrestricted book entry form or,
at the request of the Grantee, issued in stock certificate form.  Any such
certificates shall be unencumbered by any of the restrictions enumerated herein
other than such restrictions as may be imposed by applicable federal or state
securities laws and regulations.
 
SECTION 5.         TRANSFER OF PERFORMANCE UNITS.
 
5.1            Except as otherwise provided in the Plan, the Performance Units
shall not be offered, sold, transferred, assigned, exchanged, pledged,
encumbered or otherwise disposed of (each, a “Transfer”) for any purpose
whatsoever, other than to the Company, and shall not be subject, in whole or in
part, to execution, attachment, or similar process in all such cases until the
Conversion Date.  Any attempted Transfer of the Performance Units, other than in
accordance with the terms set forth herein, shall be void and of no effect.
 
5.2            Grantee acknowledges that any sale, assignment, transfer or other
disposition of Performance Units may be subject to restrictions contained in
applicable federal or state securities laws and regulations and that any such
sale, assignment, transfer or other disposition of Performance Units by him or
her will be in compliance with such laws and regulations.
 
SECTION 6.        WITHHOLDINGS.  The Company and each Affiliate shall have the
right to retain and withhold from any payment of Performance Units, Common Stock
into which Performance Units are convertible (and any dividends on such Common
Stock) any amounts required to be withheld or otherwise deducted and paid with
respect to such payment.  At its discretion, the Company and each Affiliate may
require the Grantee receiving Performance Units or Common Stock into which
Performance Units are convertible to reimburse the Company or any Affiliate for
any such taxes required to be withheld by the Company or the Affiliate and
withhold any distribution in whole or in part until the Company and each
Affiliate is so reimbursed.  In lieu thereof, the Company and each Affiliate
shall have the right to withhold from any other cash amounts due or to become
due from the Company or the Affiliate to the Grantee an amount equal to such
taxes required to be withheld by the Company or the Affiliate as reimbursement
for any such taxes or retain and withhold a number of shares having a market
value not less than the amount of such taxes in order to reimburse the Company
or the Affiliate for any such taxes.
4

--------------------------------------------------------------------------------

SECTION 7.         ADJUSTMENTS TO PERFORMANCE UNITS.
 
7.1            Stock Dividends and Splits and Similar Transactions.  Subject to
any required action by the Company’s Board of Directors and stockholders, the
number of Performance Units shall be proportionately adjusted for any increase
or decrease in the number of issued Shares of the Company resulting from the
payment of a Share dividend, a Share split, a Share reverse-split or any similar
transaction.
 
7.2            Change in Par Value.  In the event of a change in the Company’s
Shares, which is limited to a change of all of its authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be shares
within the meaning of the Plan.
 
7.3            Other Capital Adjustments.  Except as hereinbefore expressly
provided in Section 7.1 and except for rights that all holders of Common Stock
shall have, Grantee shall have no rights by reason of any subdivision or
consolidation of Shares of any class or payment of any share dividend or any
other increase or decrease in the number of shares of any class or by reason of
any dissolution, liquidation, merger or consolidation or spin-off of assets or
stock of another corporation; any issuance by the Company of Shares of any
class, or securities convertible into Shares of any class, shall not affect the
Award, and no adjustment by reason thereof shall be made with respect to the
number or price of the Performance Units subject to the Award.  An Award of
Performance Units shall not affect in any way the right or power of the Company
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure or to merge or to consolidate or to dissolve,
liquidate or sell or transfer all or any part of its business or assets.
 
SECTION 8.         GRANTEE’S REPRESENTATIONS AND WARRANTIES.  Grantee represents
and warrants that:
 
(a)            such Grantee has not and will not, directly or indirectly,
Transfer any Performance Units except in accordance with the terms of this
Agreement;
 
(b)            such Grantee has, or such Grantee together with such Grantee’s
advisors, if any, have such knowledge and experience in financial, business and
tax matters that such Grantee is, or such Grantee together with such Grantee’s
advisors, if any, are capable of evaluating the merits and risks relating to
such Grantee’s investment in the Performance Units and making an investment
decision with respect to the Company;
 
(c)            such Grantee has been given the opportunity to obtain information
and documents relating to the Company and to ask questions of and receive
answers from representatives of the Company concerning the Company and such
Grantee’s investment in the Performance Units; and
5

--------------------------------------------------------------------------------

(d)            such Grantee realizes that there are substantial risks incident
to an investment in the Performance Units.
 
SECTION 9.         IMPACT ON OTHER BENEFITS.  The value of the Performance Units
(either on the Award Date or at the Conversion Date) shall not be includable as
compensation or earnings for purposes of any other benefit plan offered by the
Company.
 
SECTION 10.      ADMINISTRATION.  The Committee shall have full authority and
discretion (subject only to the express provisions of the Plan) to decide all
matters relating to the administration and interpretation of the Plan and this
Agreement.  All such Committee determinations shall be final, conclusive, and
binding upon the Company, the Grantee, and any and all interested parties.
 
SECTION 11.      NO AGREEMENT TO CONTINUE IN EMPLOYMENT.  Nothing in the Plan or
this Agreement shall confer on the Grantee any right to continue in the employ
of the Company or any Affiliate or interfere in any way with the right of the
Company and any Affiliate to terminate the Grantee’s employment at any time.
 
SECTION 12.      AMENDMENT(S).  This Agreement shall be subject to the terms of
the Plan, as amended from time to time, except that the Award that is the
subject of this Agreement may not in any way be restricted or limited by any
amendment or termination approved after the Award Date without the Grantee’s
written consent.
 
SECTION 13.     FORCE AND EFFECT.  The various provisions of this Agreement are
severable in their entirety.  Any determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.
 
SECTION 14.      GOVERNING LAWS.  This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of Maryland.
 
SECTION 15.      MISCELLANEOUS.
 
15.1            Any notice necessary under this Agreement shall be in writing,
signed by the party giving or making the same, and addressed (a) to the Company
in the care of its President or Secretary at the principal executive office of
the Company in Dallas, Texas, (b) to the Grantee at the address appearing in the
personnel records of the Company for such Grantee or (c) to either party at such
other address as either party hereto may hereafter designate in writing to the
other.  Except as otherwise provided herein, any such notice shall be deemed
effective upon receipt thereof by the addressee.
 
15.2            This Agreement may be executed in counterparts, each of which
shall be deemed an original for all purposes and both of which taken together
shall constitute but one and the same instrument.


[Signature Page Follows]
6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.  By execution of this Agreement, the Grantee acknowledges receipt
of a copy of the Plan, the Company’s Annual Report on Form 10-K for the year
ended December 31, 2012 and the informational supplement required by Rule
428(b)(1) under the Securities Act of 1933.


CAPSTEAD MORTGAGE CORPORATION
       
By:
 
Phillip A. Reinsch
Executive Vice President & Chief Financial Officer
   
GRANTEE
     
«Name»


 

--------------------------------------------------------------------------------